DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Carolyn Powell on 11/01/2021.
	Please amend the claims as follows:

1. (Currently Amended) A depowdering apparatus for depowdering a cake comprising a build part, the depowdering apparatus comprising:
a depowdering chamber comprising a bottom surface and a build inlet extending through the bottom surface, the build inlet comprising an inlet axis that is substantially vertically oriented;
a blast nozzle positioned within the depowdering chamber and oriented to direct a fluid stream toward the inlet axis, wherein:
the blast nozzle is laterally spaced from the inlet axis and operable to revolve about the inlet axis on a travel path encircling the inlet axis,
the blast nozzle is coupled to an arm assembly comprising a first revolvable arm, 
the first revolvable arm is operable to revolve the blast nozzle about the inlet axis on the travel path,
the arm assembly further comprises a second revolvable arm spaced apart from the first revolvable arm,
a blast shield is coupled to the second revolvable arm, the blast shield being arranged on the second revolvable arm such that the fluid stream from the blast nozzle is directed towards the blast shield,
the second revolvable arm is operable to revolve the blast shield about the inlet axis on the travel path, and
the fluid stream from the blast nozzle comprises abrasive material entrained in the fluid stream and the blast shield is formed from the same material as the abrasive material; and
a build elevator arranged below the build inlet in a vertical direction, wherein the build elevator is operable to raise the cake comprising the build part through the build inlet and into the depowdering chamber along the inlet axis as the blast nozzle is revolved about the inlet axis on the travel path. 

2.	(Currently Amended) The depowdering apparatus of claim 1, wherein the blast nozzle is rotatably coupled to a top surface of the depowdering chamber with [[an]]the arm assembly 

6. 	(Currently Amended) The depowdering apparatus of claim 2, wherein: 

a blast shield is rotatably coupled to the top surface of the depowdering chamber with the second revolvable arm



9 – 16. (Canceled)

17. (Currently Amended) A method for operating a depowdering apparatus for depowdering a cake comprising a build part, the method comprising:
positioning the cake comprising the build part on a build elevator;
elevating the cake comprising the build part with the build elevator through a build inlet extending through a bottom surface of a depowdering chamber and along an inlet axis that is substantially vertically oriented;
revolving a blast nozzle positioned within the depowdering chamber about the inlet axis on a travel path encircling the inlet axis as the cake comprising the build part is raised through the build inlet with the build elevator, wherein:
the blast nozzle is laterally spaced from the inlet axis,
the blast nozzle is coupled to an arm assembly comprising a first revolvable arm, 
the first revolvable arm is operable to revolve the blast nozzle about the inlet axis on the travel path,
the arm assembly further comprises a second revolvable arm spaced apart from the first revolvable arm,
a blast shield is coupled to the second revolvable arm, the blast shield being arranged on the second revolvable arm such that a fluid stream from the blast nozzle is directed towards the blast shield,
the second revolvable arm is operable to revolve the blast shield about the inlet axis on the travel path, and
the fluid stream from the blast nozzle comprises abrasive material entrained in the fluid stream and the blast shield is formed from the same material as the abrasive material; and
projecting [[a]]the fluid stream from the blast nozzle toward the cake comprising the build part while revolving the blast nozzle about the inlet axis, wherein the fluid stream removes powder material from the cake thereby exposing the build part.

19.	(Currently Amended) The method of claim 17, wherein the blast nozzle is rotatably coupled to a top surface of the depowdering chamber with [[an]]the arm assembly .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 08/06/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/06/2021 is partially withdrawn.  Claims 17-20, directed to a method to remove powder from cake is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 9-16, directed to an apparatus without a blast shield, are withdrawn from consideration because they do not require all the limitations of an allowable claim.  Accordingly, claims 9-16 have been canceled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-8 and 17-20 are allowed because the prior art fails to teach or suggest a blast shield is coupled to the second revolvable arm, the blast shield being arranged on the second revolvable arm such that the fluid stream from the blast nozzle is directed towards the blast shield.  The closest prior art teaches blast nozzles to remove powders and other materials from an object on a stage, but fails to teach or suggest the claimed blast shield (US 20180297284; US 20190176403; US 20200254586; US20180009007; US 20190016045; US 20200122391).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 and 17-20 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743